Citation Nr: 1414062	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Donald R. Wilson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to February 1962 and from April 1962 to December 1985.  He died in November 2010.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claims files are now under the jurisdiction of the Muskogee, Oklahoma RO.  In December 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the Virtual VA record.

The Board has reviewed all the evidence in the appellant's paper claims file and Virtual VA record, which contains the videoconference hearing transcript not located within the paper claims file.  The Board's review includes a letter sent by the Veteran to the appellant received by the Board in December 2013.  During the December 2013 Board hearing, the appellant waived initial RO consideration of the letter.  38 C.F.R. § 20.1304 (2013).  In January 2014, the appellant submitted a private medical opinion and copies of prior Board decisions directly to the Board.  Although the opinion and decisions were not accompanied by a waiver of RO review, given the full grant of the cause of death claim herein, there is no due process problem with respect to that issue.  Id. 



FINDINGS OF FACT

1. The Veteran died in November 2010.  The death certificate lists the immediate cause of death as myelodyspastic syndrome. 

2.  At the time of the Veteran's death, service connection was in effect for status post Graves' disease, actinic damage of the face, and recurrent epicondylitis of the right elbow.

3. The Veteran served in Thailand during the Vietnam War, and his service personnel records and letters sent by him at the time demonstrate that he stepped foot in Vietnam (Bien Hoa air base) during the Vietnam era.  He is, therefore, presumed to have been exposed to Agent Orange.

4. In the aforementioned December 2013 private medical opinion, a physician who treated the Veteran opined that the myelodysplastic syndrome that resulted in his death was more likely than not related to his exposure to Agent Orange in service.  The opinion is supported by clinical evidence as well as studies referenced by the opining doctor.

5. The competent and credible evidence establishes that the Veteran's underlying cause of death, myelodysplastic syndrome, was related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. § 3.303 (2013).



ORDER

Service connection for the cause of the Veteran's death is granted, subject to the 
provisions governing the award of monetary benefits. 



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


